Name: 84/614/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Grand Duchy of Luxembourg in respect of expenditure incurred in the 1976 financial year on milk products supplied as food aid (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic conditions;  cooperation policy;  processed agricultural produce
 Date Published: 1984-12-12

 Avis juridique important|31984D061484/614/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Grand Duchy of Luxembourg in respect of expenditure incurred in the 1976 financial year on milk products supplied as food aid (Only the French text is authentic) Official Journal L 325 , 12/12/1984 P. 0046 - 0047+++++( 1 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE GRAND DUCHY OF LUXEMBOURG IN RESPECT OF EXPENDITURE INCURRED IN THE 1976 FINANCIAL YEAR ON MILK PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 84/614/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON THE COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 1 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS THE GRAND DUCHY OF LUXEMBOURG HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR CLEARANCE OF THE ACCOUNTS PURSUANT TO THE SECOND INDENT OF ARTICLE 3 ( 2 ) OF REGULATION ( EEC ) NO 2681/74 ; WHEREAS ONLY THE VALUE OF THE PRODUCT AND THE COST OF TRANSPORT AND DISTRIBUTION CAN BE FINANCED , ACCORDING TO THE RELEVANT RULES ; WHEREAS VERIFICATIONS CARRIED OUT SHOW THAT PART OF THE EXPENDITURE DECLARED , AMOUNTING TO LFRS 1 800 , DOES NOT SATISFY THE REQUIREMENTS AND MUST THEREFORE BE DISALLOWED ; WHEREAS THE MEMBER STATE HAS BEEN FULLY INFORMED OF THIS DEDUCTION AND HAS HAD AN OPPORTUNITY TO STATE ITS VIEWS THEREON , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE GRAND DUCHY OF LUXEMBOURG TO PAY EXPENDITURE INCURRED IN 1976 ON MILK PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE GRAND DUCHY OF LUXEMBOURG . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN THE GRAND DUCHY OF LUXEMBOURG EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN MILK PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1975 ACCOUNTS LFRS 4 791 900 2 . ADVANCES AUTHORIZED FOR FOOD-AID OPERATIONS IN RESPECT OF 1976 LFRS 60 550 000 3 . TOTAL AVAILABLE TO COVER 1976 EXPENDITURE LFRS 65 341 900 4 . EXPENDITURE EFFECTED IN RESPECT OF 1976 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES LFRS 64 654 406 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1976 ACCOUNTS LFRS 687 494